Citation Nr: 0335620	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  00-05 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for pulmonary 
tuberculosis, moderately advanced, inactive, currently 
evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The veteran had active service from April 1950 to February 
1956.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the record is sufficiently developed to permit it to 
address the issue of entitlement to service connection for 
PTSD, further notice and development is required with respect 
to the issue of entitlement to an increased evaluation for 
pulmonary tuberculosis, moderately advanced, inactive.  This 
will be addressed more fully in the remand portion of this 
decision.



FINDING OF FACT

The veteran has PTSD which is associated with his military 
service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board first notes that this matter has already been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A and 5107 (West 2002) (VCAA).  In this regard, the 
claims file reflects relevant Department of Veterans Affairs 
(VA) examination and outpatient records that contain findings 
and diagnoses that permit the Board to address the issues 
pertinent to the veteran's claim, and the record also 
contains a DD Form 214 from the veteran's second period of 
active service that indicates his assignment during this 
period to the American Graves Registration Services Group 
(AGRSG).  In addition, the Board finds that the veteran has 
continually known of what steps the regional office (RO) was 
and had been taking to develop his claim and what steps he 
could take in light of that action.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Finally, since the Board has made 
the decision to grant service connection for PTSD, any lack 
of notice or development under the VCAA could not be 
considered prejudicial to the veteran.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2003).  

38 C.F.R. § 4.125(a) (2003) requires that diagnoses of mental 
disorders conform to the Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service medical records from the veterans first period of 
active service reflect that in October 1950, the veteran was 
evaluated for continually being in trouble.  In June 1951, 
there was a diagnosis of emotional instability reaction, 
acute, moderate.  

The veteran's DD Form 214 for the period of September 1951 to 
February 1956 reflects that his most significant duty 
assignment was as a clerk typist with the AGRSG.  It also 
notes that his military specialty was that of photographer, 
and that he was the recipient of the National Defense Service 
Medal, the United Nations Service Medal, the Korean Service 
Medal, and a medal reflecting his participation in the Army 
of Occupation of Japan.

Service medical records from April 1952 reveal a diagnosis of 
passive-aggressive reaction, chronic, moderate, manifested by 
frequent outbursts of aggressive behavior.

In July 1952, a service clinical record indicates that 
although the veteran exhibited many passive-aggressive 
traits, it was believed that by and large, he was emotionally 
immature and accordingly, the diagnosis was being changed to 
emotional immaturity reaction.

Service medical records indicate that in December 1952, there 
was a diagnosis of chronic passive aggressive reaction, and 
it was noted that the veteran had spent 18 months in Japan.  
It was further noted that he had worked on several different 
assignments in the last months in the American Graves 
Registration Service (AGRS).  

In May 1953, there was a diagnosis of emotional instability 
reaction.  In June 1953, it was noted that he had been 
transferred to a photography detachment, and the diagnosis 
continued as emotional instability reaction.  

Service records from late 1955 and early 1956 reflect 
findings that included nervousness and tension headaches.  
There were also additional diagnoses of emotional instability 
reaction.  

Psychiatric evaluation at the time of separation examination 
in February 1956 revealed negative findings.

Post-service hospitalization in March 1960 revealed diagnoses 
that included schizophrenia.

A statement from February 1984 reflects the veteran's report 
that in the early 1950's, he had been assigned as a 
photographer to participate in a program entitled "Racing 
and Aging of Skeletal Remains," that was conducted by the 
Smithsonian Institution in Japan.  

The veteran's claim for service connection for PTSD was 
received in August 1998.

In his responses to a PTSD questionnaire received in 
September 1998, the veteran indicated that during service, he 
had been assigned to the AGRS in Kokura, Japan between 1952 
and 1953, and again, between 1953 and 1954.  He noted that he 
initially worked with recently deceased individuals and then 
later with the program sponsored by the Smithsonian.

VA psychiatric examination in January 2003 revealed that the 
veteran reported that he worked in graves registration during 
the Korean War, and was also a photographer using ultraviolet 
and infrared light.  Later, he indicated that he also worked 
with skeletal remains.  Currently, he complained of problems 
with sleep, concentration, irritability, impatience, and 
depression.  He also reported some military-related symptoms 
of nightmares about autopsies, with some intrusive thoughts 
and flashbacks precipitated by smelling strong disinfectant.  
The Axis I diagnosis was probable bipolar disorder, PTSD, 
possible organic affective disorder, and remote history of 
substance abuse.

VA outpatient treatment records for the period of January to 
July 2003 reflect that in February 2003, it was again noted 
that the veteran had worked with human remains in the 
military.  From March to June 2003, the diagnoses included 
PTSD.





II.  Analysis

The Board has reviewed the evidence of record and finds that 
it first reflects multiple clinical diagnoses of PTSD, and 
while the January 2003 VA examiner also found other Axis I 
diagnoses, he also diagnosed PTSD after identifying the 
veteran's reference to military-related symptoms of 
nightmares about autopsies, with some intrusive thoughts and 
flashbacks precipitated by smelling strong disinfectant.  
Accordingly, giving the veteran the benefit of the doubt, the 
Board finds that the evidence of a current diagnosis of PTSD 
is at least in equipoise, and that the initial requirement 
for a grant of service connection for PTSD has been met.

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court"), has indicated that this is a 
two-part process.  The VA must first determine if the 
evidence supports the existence of an alleged stressful 
event.  This is a factual determination, and hence is within 
the purview of the adjudicative process.  Only if this is so, 
a second determination must be made as to whether the 
stressor is of sufficient gravity to support a finding of 
PTSD.  This latter determination is medical in nature, and 
hence outside the expertise of the RO and the Board.  West v. 
Brown, 7 Vet. App. 70 (1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his lay testimony must be accepted as 
conclusive as to their actual occurrence.  38 U.S.C.A. 
§ 1154(b) (West 2002); See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In addition to the criteria based upon certain awards or 
decorations, "conclusive evidence" to establish a non-
combat stressor may also be established by "other supportive 
evidence" that the claimant was a prisoner of war under the 
requirements of 38 C.F.R. § 3.1(y) (2003), or evidence that 
the claimant was in a plane crash, ship sinking, explosion, 
rape or assault, or duty on a burn ward or in a graves 
registration unit.  See Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI 
(1998).  The Board finds the term "other supportive 
evidence" is unclear as to the limitations, if any, on what 
can constitute such evidence.  At a minimum, the case law 
from the Court would preclude the use of the claimant's own 
assertions as "other supporting evidence," nor would post-
service medical evidence suffice as "other supporting 
evidence."  

Initially, the Board notes that the veteran was not awarded 
any combat citations.  Moreover, there is no service evidence 
to demonstrate that he personally engaged in combat.  
However, the Board has noted the veteran's attachment to the 
AGRSG as demonstrated by one of the veteran's DD Form 214's 
in addition to contemporaneous statements contained within 
the veteran's service medical records, and finds that this is 
"other supportive evidence" and is conclusive with respect 
to the veteran's alleged stressors relating to his service in 
graves registration.  

The Board also notes that the only stressor identified by the 
veteran at the time of his January 2003 VA examination was in 
connection with autopsies he was exposed to in connection 
with his service with AGRSG, that it is apparent that the VA 
examiner found that this stressor was sufficient to support a 
diagnosis of PTSD, and that under the criteria set forth in 
DSM-IV, an individual may have PTSD based on exposure to a 
stressor or stressors that would not necessarily have the 
same affect on almost everyone.  Since there are service 
records which corroborate the veteran's assignment to AGRS 
which in turn constitutes conclusive evidence that his 
asserted stressor in fact occurred, and since such stressor 
has been found to support a diagnosis of PTSD, the Board 
finds that service connection for PTSD is probably warranted.


ORDER

The claim for service connection for PTSD is granted.


REMAND

With respect to the issue of entitlement to a compensable 
rating for the veteran's pulmonary tuberculosis, moderately 
advanced, inactive, the Board again notes that during the 
pendency of the claim on appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which the VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).

The new statute additionally revised the former section 
5107(a) of title 38, United States Code, eliminating the 
requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

In a letter dated in December 2002, the RO informed the 
veteran of the evidence needed to substantiate his claim, and 
the relative obligations of the veteran and VA in developing 
that evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  However, the RO informed the veteran that the 
requested information and/or evidence should be submitted 
within 30 days of the notice.  

In a decision promulgated on September 22, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.A. § 5103(b)(1) (West 2002).  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9 (2003)).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA notice is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that 
regardless of the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

With respect to additional development, the Board finds that 
it should include the following action.

The Board notes that the veteran has recently claimed the 
increase of symptoms associated with his pulmonary 
tuberculosis and the record reflects that he has not been 
afforded with a comprehensive VA examination since September 
1998.  Accordingly, the veteran should be scheduled for a new 
pulmonary tuberculosis and mycobacterial diseases 
examination, at which time the examiner should specifically 
comment on whether the veteran's pulmonary tuberculosis is 
manifested by moderately advanced or advanced lesions with 
associated continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc.  

The report from the January 2003 VA psychiatric evaluation 
reflects that the veteran is currently in recent of Social 
Security Administration (SSA) disability benefits, and the 
record does not reflect that the RO has every requested any 
records from SSA.  Therefore, since the SSA claims file may 
contain information that is relevant to the veteran's claim 
for increased rating, steps should be taken to obtain the SSA 
decision and the medical evidence relied upon in reaching 
that decision.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  Steps should be taken to obtain the 
records pertinent to the veteran's claim 
for Social Security Administration 
disability benefits identified in a 
recent VA medical examination report, 
including the medical records relied upon 
concerning that claim.  If the veteran 
has never been in receipt of such 
benefits, this should be noted in the 
record.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his service-
connected pulmonary tuberculosis, 
moderately advanced, inactive.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  All relevant studies 
should be conducted and all findings must 
be reported in detail.  The VA examiner 
should be specifically requested to 
indicate whether the veteran's pulmonary 
tuberculosis is manifested by moderately 
advanced or advanced lesions with 
associated continued disability, 
emphysema, dyspnea on exertion, 
impairment of health, etc.

4.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



